Citation Nr: 1044585	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of 
basal cell and squamous cell carcinomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel






INTRODUCTION

The Veteran served on active duty from August 1957 to December 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Board previously remanded this case in February 
2009 and April 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

The April 2010 remand contained a request for a new VA skin 
examination, to include new photographs of the Veteran's scar 
disability.  The May 2010 VA examination report, however, 
includes no new photos.  Rather, it includes the notation that 
color photographs had been requested and were scheduled for June 
1, 2010.  The claims file includes a June 2010 statement from the 
Veteran, in which he noted that he inadvertently missed a photo 
appointment on June 1, 2010 and suggested submitting photos, 
though he apparently never did so.  This statement is accompanied 
by a letter from his representative, requesting "to reschedule a 
C & P exam."  The AMC apparently never followed up with the 
Veteran on this matter.  In any event, this case will need to be 
remanded to ensure that updated photos are associated with the 
claims file, as previously requested by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Arrangements should be made for 
photographs to be taken of the Veteran's 
service-connected residuals of basal cell and 
squamous cell carcinomas.  These photographs 
should be added to the claims file.

2.  Then, the Veteran's claim should be 
readjudicated.  If the determination remains 
less than fully favorable, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



